NOTE: This order is nonprecedential.

  Wuiteb $>tate~ ~ourt of §ppeaI~
          for tbe jfeberaI ~ircuit

 MEYER INTELLECTUAL PROPERTIES LIMITED
      AND MEYER CORPORATION, U.S.,
             Plaintiffs-Appellees,

                            v.
                    BODUM, INC.,
                  Defendant-Appellant.


                        2011-1329


   Appeal from the United States District Court for the
Northern District of Illinois in case no. 06-CV-6329,
Senior Judge Milton L Shadur.


                      ON MOTION


                       ORDER

     Bodum, Inc. moves without opposition for a 14-day ex-
tension oftime, until August 19, 2011, for the appellees to
file their brief and for a 7-day extension of time, until
September 9, 2011, to file its reply brief.

    Upon consideration thereof,
MEYERINTELLPROP v. BODUM                                 2

      IT Is ORDERED THAT:
      The motion is granted.

                               FOR THE COURT


      JUl 25 2011              lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Joshua C. Krumholz, Esq.
    Robert S. Rigg, Esq.
s21                                            FILED
                                      1I.s. COURT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT

                                             JUL 25 2011
                                             JAN HORBALY
                                                ClERK